EXHIBIT 10.5

 

Portions of this exhibit indicated by “******” have been omitted pursuant to a
request for

confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as

amended, and the omitted material has been separately filed with the Securities
and

Exchange Commission.

 

AMENDED AND RESTATED MEMORANDUM OF UNDERSTANDING

 

This Amended and Restated Memorandum of Understanding (“MOU”), dated as of June
22, 2005 (the “MOU”), between VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia
public service corporation with its principal office located in Richmond,
Virginia, trading in the Commonwealth of Virginia as “Virginia Power” and in the
State of North Carolina as “North Carolina Power” (hereinafter referred to as
“Buyer”), on the one hand, and Alliance Coal, LLC, a Delaware limited liability
company with its principal office located in Tulsa, Oklahoma, (hereinafter
referred to as “Seller”), and Mettiki Coal, LLC, a Delaware limited liability
company and an indirect, wholly owned subsidiary of Seller (“Mettiki”), on the
other hand. Buyer, Seller and Mettiki sometimes are referred to hereinafter
individually as a “party” and collectively as the “parties.”

 

Recitals

 

WHEREAS, Buyer and Mettiki are parties to that certain Memorandum of
Understating dated January 17, 2005 (the “Existing Memorandum of
Understanding”); and

 

WHEREAS, Mettiki and Buyer are parties to that certain Agreement for the Supply
of Coal effective January 15, 1996, as amended (the “Existing Coal Supply
Agreement”), pursuant to which Mettiki has agreed to sell to Buyer, and Buyer
has agreed to purchase from Mettiki, coal from Mettiki’s mine located in Garrett
County, Maryland (the “Mettiki Mine”) for use in Buyer’s Mt. Storm Power Station
located in Grant County, West Virginia (the “Station”); and

 

WHEREAS, subject to the terms and conditions of the Existing Coal Supply
Agreement, the term of the Existing Coal Supply Agreement will continue through
December 31, 2006; and

 

WHEREAS, simultaneous with the execution of this MOU by the parties, Seller and
Buyer have entered into that certain Agreement for the Supply of Coal, effective
as of the date hereof (the “Successor Coal Supply Agreement”), pursuant to which
Seller will supply coal to the Station beginning on or after January 1, 2007 and
continuing through December 31, 2013, subject to the terms and conditions of the
Successor Coal Supply Agreement (the Successor Coal Supply Agreement and the
Existing Coal Supply Agreement sometimes are referred to hereinafter as the
“Coal Supply Agreements”); and

 

WHEREAS, from and after the date hereof, Buyer, on the one hand, and Seller or
Mettiki, on the other hand, may enter into one or more spot sale and purchase
agreements for the delivery of coal to the Station that are in addition to the
parties purchase and sales obligations under the Coal Supply Agreements
(collectively, “Spot Agreements”); and



--------------------------------------------------------------------------------

WHEREAS, Mount Storm Coal Supply, LLC (“Mount Storm Supply”) and its affiliate,
PC West Virginia Synthetic Fuel #2, LLC (“Pace”), have entered into various
transactions with Buyer whereby Pace shall produce synthetic fuel that qualifies
for Section 29 tax credits that is derived from coal (“Synfuel”) at Pace’s
synthetic fuel facility (the “Synfuel Facility”), which Synfuel Facility shall
be operated and maintained by Pace adjacent to or near the Station; and

 

WHEREAS, Buyer and Seller desire to agree upon certain terms and conditions to
enable Mount Storm Supply to purchase certain coal supplied by Seller and/or
Mettiki, which in turn shall be sold by Mount Storm Supply to Pace to produce
Synfuel at Pace’s Synfuel Facility which shall then be purchased by Buyer
pursuant to one or more synfuel supply agreements between Pace and Buyer
(collectively, the “Synfuel Supply Agreements”); and

 

WHEREAS, the Synfuel purchased by Buyer from Pace under the Synfuel Supply
Agreements which is produced from coal supplied by Seller or Mettiki, as
appropriate, shall be in lieu of all or a part of the coal that is required to
be purchased by Buyer from Seller or Mettiki, as appropriate, under the
respective Existing Coal Supply Agreement, the Successor Coal Supply Agreement,
and/or the Spot Agreements; and

 

WHEREAS, the parties desire to amend and restate the Existing Memorandum of
Understanding on the terms and conditions set forth herein.

 

In consideration of the above Recitals which are incorporated herein, and the
covenants and premises herein set forth, Buyer, Seller and Mettiki hereby agree,
intending to be legally bound, as follows:

 

1. The Existing Memorandum of Understanding hereby is amended and restated to
read in its entirety as set forth in this MOU.

 

2. Upon the execution of the Successor Coal Supply Agreement by Seller and
Buyer, Mettiki shall enter into a feedstock agreement with Mount Storm Supply
containing mutually acceptable terms and conditions for the sale and purchase of
coal to Mount Storm Supply that will correspond with the delivery obligations
arising under the Existing Coal Supply Agreement and any Spot Agreements between
Mettiki and Buyer (“Feedstock Agreement No. 1”).

 

The term of Feedstock Agreement No. 1 shall commence on the date hereof and
continue until December 31, 2006. The delivery of coal under Feedstock Agreement
No. 1 shall commence on the first day of the calendar month following the date
that Seller and Buyer execute the Successor Coal Supply Agreement.

 

The purchase price for the coal sold to Mount Storm Supply under Feedstock
Agreement No. 1 shall be equal to ****** per ton. For the purposes of
calculations of quality adjustments for the coal sold to Mount Storm Supply
under Feedstock Agreement No. 1, the price for each ton of coal payable from
time to time under the corresponding Existing Coal Supply Agreement and/or Spot
Agreements will be used in the applicable calculations.

 

2



--------------------------------------------------------------------------------

Mettiki shall refund to Buyer the purchase price premium of $****** per ton paid
by Mount Storm Supply under Feedstock Agreement No. 1 for each ton of coal sold
to Mount Storm Supply that is not produced into Synfuel.

 

3. Upon the execution of the Successor Coal Supply Agreement by Seller and
Buyer, Seller shall enter into a feedstock agreement with Mount Storm Supply
containing mutually acceptable terms and conditions for the sale and purchase of
coal to Mount Storm Supply that will correspond with the delivery obligations
arising under the Successor Coal Supply Agreement and any Spot Agreements
between Seller and Buyer (“Feedstock Agreement No. 2”) (Feedstock Agreement No.
1 and Feedstock Agreement No, 2 sometimes are referred to hereinafter
collectively as the “Feedstock Agreements” and individually as a “Feedstock
Agreement”).

 

The term of Feedstock Agreement No. 2 shall commence on the date hereof and
continue until the expiration or termination of the right to receive tax credits
for synthetic fuel under Section 29 of the Internal Revenue Code of 1986, as
amended. The delivery of coal under Feedstock Agreement No. 2 shall commence on
the date on which Seller is obligated to begin supplying coal to the Station
pursuant to the Successor Coal Supply Agreement (i.e., January 1, 2007).

 

The purchase price for the coal sold to Mount Storm Supply under Feedstock
Agreement No. 2 shall be equal to ****** per ton. For the purposes of
calculations of quality adjustments for the coal sold to Mount Storm Supply
under Feedstock Agreement No. 2, the price for each ton of coal payable from
time to time under the corresponding Successor Supply Agreement and/or Spot
Agreements will be used in the applicable calculations.

 

Seller shall refund to Buyer the purchase price premium of $****** per ton paid
by Mount Storm Supply under Feedstock Agreement No. 2 for each ton of coal sold
to Mount Storm Supply that is not produced into Synfuel.

 

4. If Seller and Buyer have executed the Successor Coal Supply Agreement on or
before June 22, 2005, then the purchase price for the coal sold to Mount Storm
Supply under any purchase orders between Mettiki and Mount Storm Supply shall
******. In such event, Mettiki shall pay Buyer the retroactive adjustment within
30 days from receipt of Buyer’s invoice for such retroactive adjustment.

 

5. Pursuant to the terms of the agreements entered into between Mount Storm
Supply and Buyer, Buyer shall act as Mount Storm Supply’s consultant in regards
providing analytical, reporting and administrative services relating to any coal
purchased by Mount Storm Supply under the Feedstock Agreements. As such, all
analytical, reporting and administrative services provided to Mount Storm Supply
by Buyer shall be in accordance with the terms and conditions of the
corresponding Coal Supply Agreements, and/or Spot Agreements unless Seller and
Mount Storm Supply expressly agree to other analytical, reporting and
administrative provisions pursuant to any Feedstock Agreement. Unless otherwise
agreed to in writing by Seller and Mount Storm Supply, Mount Storm Supply shall
have no greater rights of suspension of shipments than as defined in the
corresponding Coal Supply Agreements, and/or Spot Agreements.

 

3



--------------------------------------------------------------------------------

6. Any coal purchased by Mount Storm Supply under any Feedstock Agreement shall
automatically reduce the quantity of coal required to be purchased by Buyer
and/or supplied by Seller or Mettiki, as appropriate, pursuant to the
corresponding Coal Supply Agreements, and/or Spot Agreements.

 

A force majeure event occurring under any Feedstock Agreement shall be deemed to
be a force majeure event under the corresponding Coal Supply Agreements, and/or
Spot Agreements. Seller and Buyer shall enter into amendments to the Coal Supply
Agreements and/or the Spot Agreements to reflect this reduction in Seller’s
delivery obligations and/or Buyer’s purchase obligations. In the event that
Mount Storm Supply is unable to receive coal under any Feedstock Agreement, for
reasons other than Buyer’s ability to receive coal and/or Synfuel, such event
will not be considered a force majeure event under the Coal Supply Agreements,
and/or any Spot Agreement.

 

When made available by Seller or Mettiki, as the case may be, Mount Storm Supply
shall purchase coal for use as feedstock for the Synfuel Facility under the
Feedstock Agreements prior to purchasing coal provided by other suppliers (i.e.
on a daily basis the total amount of Synfuel produced by the Synfuel Facility
will first be applied against the volume of coal delivered by Seller or Mettiki,
as the case may be, on such day, with any excess volume being attributed to
tonnage supplied by other suppliers, if any).

 

7. During the term of any Synfuel Supply Agreement between Pace and Buyer,
Seller shall permit Buyer or Mount Storm Supply to deliver coal to Seller’s
truck unloading facility (“Facility”) at the Station which is produced from
sources other than those directly or indirectly controlled by Seller (“Third
Party Sources”). Through ******, Buyer shall pay Seller $****** per ton for each
ton of coal delivered into the Facility at the Station from ****** that is
delivered during Seller’s scheduled operating hours of the Facility.

 

8. This MOU shall be governed by the laws of the Commonwealth of Virginia,
without giving effect to principles of conflicts of laws, and shall be binding
upon the parties hereto and their respective successors and permitted assigns,
except that no party shall assign any of their rights or delegate any of their
obligations hereunder except with the prior written consent of the other party
hereto. The parties hereto agree that this MOU is a legally, binding agreement,
and not an agreement to agree, and shall be enforceable against the parties
hereto in accordance with its terms.

 

9. From the execution of this MOU, Seller, Mettiki and Buyer agree to negotiate
in good faith to finalize, execute and deliver any amendments to the Coal Supply
Agreements and/or the Spot Agreements.

 

10. This MOU shall terminate upon the earlier of expiration or termination of
the Successor Coal Supply Agreement or the expiration or termination of the
right to receive tax credits for synthetic fuel under Section 29 of the Internal
Revenue Code of 1986, as amended.

 

11. This MOU may not be amended, supplemented or otherwise modified, and no
provision of this MOU may be waived, except by a written instrument signed by
all of the parties hereto.

 

4



--------------------------------------------------------------------------------

12. This MOU constitutes the parties’ entire agreement with respect to the
subject matter hereof, and supersedes any and all prior agreements or
understandings between the parties with respect to the matters referred to
herein. Except as provided in this MOU, the parties acknowledge and agree that,
notwithstanding any other term or provision contained in this MOU, neither
Buyer, Seller or Mettiki will have any greater, reduced, additional or changed
obligation, liability to each other as a result of Seller entering into any
Feedstock Agreement with Mount Storm Supply.

 

IN WITNESS WHEREOF, the parties hereto have caused this Memorandum of
Understanding to be executed in duplicate originals as of the date first written
above.

 

Virginia Electric and Power Company By:  

/s/ C. Edward Roarty

--------------------------------------------------------------------------------

Name:   C. Edward Roarty Title:   Authorized Representative Alliance Coal, LLC
By:  

/s/ George C. Tichnell

--------------------------------------------------------------------------------

Name:   George C. Tichnell Title:  

Pursuant to Delegation of Authority

dated June 22, 2005

Mettiki Coal, LLC By:  

/s/ George C. Tichnell

--------------------------------------------------------------------------------

Name:   George C. Tichnell Title:   Vice President Operations

 

5